THE SHARES OF COMMON STOCK TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF REQUIRED BY
THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT. BY ENTERING INTO
THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS ACQUIRING THE COMMON STOCK PURSUANT TO AN EXEMPTION FROM REGISTRATION
PURSUANT TO REGULATION D PROMULGATED UNDER THE SECURITIES ACT AND WILL NOT
ENGAGE IN ANY TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OF THE COMPANY
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.
INFINITY REAL ESTATE HOLDINGS CORPORATION
Name of
Subscriber:                                                                Rising
Tide Holdings, LLC
Address of
Subscriber:                                                                3524
Silverside Road, Suite 35B
Wilmington, Delaware 19810 USA
Number of
Shares of Common
Stock:                                                                23,350,000
Purchase Price:                                                         
$2,335.00
TO:  Infinity Real Estate Holdings Corporation, a Delaware corporation (the
"Company").
The Subscriber hereby subscribes for and agrees to purchase the number of shares
(the " Shares ") of common stock of the Company, par value $0.0001 per share
(the " Common Stock ") specified above in accordance with and subject to the
terms, provisions and conditions set forth herein. The Subscriber agrees to pay
to the Company $0.0001 per Share, for a total purchase price (the "Purchase
Price") equal to the amount set forth above.
The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company. The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected. Upon such
rejection, the Subscriber shall have no further obligations to the Company.

--------------------------------------------------------------------------------



(6)
Subscriber has sufficient knowledge and experience in financial and business
matters

and is capable of evaluating the risks and merits of Subscriber's investment in
the Company; Subscriber has been provided the opportunity to make all necessary
and appropriate inquiries of the Company regarding Company's business and
associated risks, and Company has complied with all such requests; and
Subscriber is able financially to bear the risk of losing Subscriber's full
investment in the Shares.
(7)
The Shares are being acquired in a transaction not involving a public offering
and Subscriber understands that the Shares have not been and may not be,
registered under the Securities Act or registered or qualified under any the
securities laws of any state or other jurisdiction, are and will be "restricted
securities" and cannot be resold or otherwise transferred unless they are
registered under the Securities Act, and registered or qualified under any other
applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of the Shares,
Subscriber shall, among other things, give written notice to the Company of
Subscriber's intention to effect such transfer, identifying the transferee and
describing the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Subscriber in this Section 7 and (ii) an opinion of counsel satisfactory
to the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws. Each certificate for the Shares
shall bear a legend similar to that set forth on the first page of this
Subscription Agreement (insofar as applicable) and otherwise referring to
reiterating the restrictions on transfer and other terms hereof applicable to
die Shares upon issuance, and containing such other information and imposing
such other restrictions as shall be reasonably required by the Company.

(8)
Subscriber understands that no U.S. federal or state government or agency has
passed on or made any recommendation or endorsement of offering for sale or the
sale of the Shares.

(9)
Subscriber acknowledges there is no restriction imposed hereby upon the Company
in respect of the incurring by the Company of additional debt or the issuance by
the Company of additional debt or equity securities, or otherwise.

(10)
The Shares will be purchased for the account of the Subscriber for investment
only and not with a view to, or with any intention of, a distribution or resale
thereof, in whole or in part, or the grant of any participation therein. The
Subscriber has not been organized for the specific purpose of acquiring the
Shares. The Subscriber acknowledges that the Shares have not been registered
under the Securities Act, or the securities laws of any state or other
jurisdiction and cannot be disposed of unless subsequently registered under the
Securities Act and any applicable laws of states or other jurisdictions or an
exemption from such registration is available.

(11)
The Subscriber is an "accredited investor" as defined in Rule 501(a) of
Securities and Exchange Commission Regulation D, that is (i) if a natural
person, Subscriber has an individual net worth, or joint net worth with the
Subscriber's spouse, at the time of the Subscriber's purchase in excess of
$1,000,000; (ii) if a corporation, business trust or a partnership, Subscriber
was not formed for the specific purpose of acquiring the Shares, and has total
assets in excess of $5,000,000.

(12)
The Subscriber acknowledges that at no time was the Subscriber presented with,
or solicited by, any leaflet, public promotional meeting, newspaper or magazine
article, radio or television advertisement or any other form of general
advertising or general solicitation with respect to the Company.

(13)
If the Subscriber is an entity, the Subscriber is duly organized or, if a trust,
duly established pursuant to a valid trust instrument, validly existing and in
good standing under the laws of the jurisdiction wherein it is organized and has
the power and authority to cany on the activities in which it is engaged and to
purchase the Shares. This Subscription Agreement and any other documents
executed and delivered by the Subscriber in connection therewith or herewith
have been duly authorized, executed and delivered by the Subscriber, and are the
legal, valid and binding obligations of the Subscriber enforceable in accordance
with their respective terms.

--------------------------------------------------------------------------------



(14)
The execution and delivery of this Subscription Agreement and any other
documents executed and delivered by the Subscriber in connection herewith do
not, and the performance and consummation of the terms and transactions set
forth or contemplated therein or herein will not, contravene or result in a
default under any provision of existing law or regulations to which the
Subscriber is subject, the provisions of the trust instrument, charter, bylaws
or other governing documents of the Subscriber (if the Subscriber is an entity)
or any indenture, mortgage or other agreement or instrument to which the
Subscriber is a party or by which it is bound and does not require on the part
of the Subscriber any approval, authorization, license, or filing from or with
any foreign, federal, state or municipal board or agency which has not been
obtained.

(15)
The Subscriber represents and warrants that the amounts paid or to be paid by it
to the Company in respect of this Subscription Agreement were not and arc not
directly, or to the Subscriber's knowledge indirectly, derived from activities
that contravene federal, state or foreign laws and regulations, including
anti-money laundering and terrorist financing laws and regulations. Federal
regulations and Executive Orders administered by the U.S. Treasury Department's
Office of Foreign Assets Control ("OFAC") prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities, and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at www.treas.gov/ofac.

(16)
The Subscriber represents and warrants to, and agrees and covenants with, the
Company, as of the date hereof and as of the date of issuance of the Shares to
the. Subscriber, that, to the best of its knowledge, none of (i) the Subscriber,
(ii) any person controlling or controlled by the Subscriber, (iii) if the
Subscriber is a privately held entity, any person having beneficial interest in
the Subscriber, and (iv) any person for which the Subscriber is acting as agent
or nominee in connection with this Subscription Agreement, is a country,
territory, individual or entity named on the OFAC lists, nor is any such person
or entity prohibited from investing in the Company under any OFAC administered
sanctions or embargo programs.

(17)
The Subscriber agrees promptly to notify the Company should the Subscriber
become aware of any change in the information set forth in Part (18) or Part
(19) above. The Subscriber acknowledges and agrees that, if required by law, the
Company may be obligated to "freeze the account" of the Subscriber, either by
prohibiting additional investments from the Subscriber and/or segregating assets
of the Subscriber in compliance with government regulations and, if required by
law, the Company may also be required to report such action and to disclose the
Subscriber's identity to OFAC. The Subscriber also understands and agrees that
the Company may release confidential information about the Subscriber and, if
applicable, any underlying beneficial owners of the Subscriber, to law
enforcement agencies to the extent necessary to ensure compliance with all
applicable laws, rules and regulations.

(18)
The Company reserves the right to request such information as is necessary to
verify the identity of the Subscriber, any related party, any individual or
entity having a beneficial interest in, or signatory or other similar authority
over, the Subscriber and any transferee of the Shares, and may seek to verily
such identity and the source of funds for the Purchase Price.

(19)
If the Subscriber is acting as nominee or custodian for another person, entity
or organization in connection with the acquisition of the Shares, the
undersigned has so indicated on the "Subscriber Information" page attached
hereto. The representations and warranties contained in this Part C regarding
the Subscriber are true and accurate with regard to both the Subscriber and the
person, entity or other organization for which the undersigned is acting as
nominee or custodian. The person, entity or organization for which the
undersigned is acting as nominee or custodian will not transfer or otherwise
dispose of or distribute any part of its economic or beneficial interest in (or
any other rights with respect to) the Shares without complying with all of the
applicable provisions of this Subscription Agreement and applicable law, as if
such person, entity or organization were a holder of the Shares. If the
undersigned is acting as nominee or custodian for another person, entity or
organization, the undersigned agrees to provide such other information as the
Company may reasonably request regarding the undersigned and the person, entity
or organization for which the undersigned is acting as nominee or custodian in
order to determine the eligibility of the Subscriber to purchase the Shares.

--------------------------------------------------------------------------------

Company Representations and Warranties.



By accepting the Subscriber's subscription, the Company warrants, represents and
agrees with the Subscriber as follows:
(1)
The Company is duly organized, validly existing and in good standing as a
corporation under the Delaware General Corporation Law, with all requisite
corporate power and authority to conduct its business as currently conducted and
to issue and sell the Shares in accordance with the terms of this Subscription
Agreement. This Subscription Agreement (when accepted) will have been duly
authorized, executed and delivered by the Company.

(2)
This Subscription Agreement is a legally binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof, except to
the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors' rights, and (ii) the availability of the remedy of
specific performance or in injunctive or other equitable relief is subject to
the discretion of the court before which any proceeding therefore may be
brought.

D.
Assignment. Survival. Effectiveness and Further Information.

(1)
This Subscription Agreement is not assignable by either the Subscriber or the
Company without the prior approval of the other party in its sole and absolute
discretion. This Subscription Agreement shall be binding upon the successors and
any permitted assigns of the Subscriber and, when accepted by the Company, shall
be binding upon the successors and any permitted assigns of the Company.

(2)
All of the agreements, covenants, representations and warranties made by the
Subscriber in this Subscription Agreement shall survive the execution and
delivery hereof. The Subscriber shall use reasonable efforts to notify the
Company and to do so promptly upon discovering that any of the representations
or warranties made herein were false when made or has, as a result of changes in
circumstances, become false. Every provision of this Subscription Agreement is
intended to be severable, and if any term or provision hereof is held to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the validity of the remainder hereof.

(3)
The agreements of the Subscriber set forth herein shall become effective and
binding upon the Subscriber, without right of revocation, upon the Company's
acceptance of this Subscription Agreement.

E.
Miscellaneous. Unless otherwise indicated, the address on the first page of this
document is the legal residence of the Subscriber, and all offers and
communications in connection with the offering of the shares of Common Stock
subscribed to herein have been conducted at such address. The Subscriber, if a
foreign entity, represents that it has complied with all of the laws, if any, of
its country of residence applicable to the acquisition of the Shares subscribed
to herein.

F.
Remedies. The Subscriber understands the meaning and legal consequences of its
covenants, representations and warranties contained herein, and hereby agrees
that the Company may recover from the Subscriber, and the Subscriber shall hold
the Company harmless from, any and all loss, damage or liability due to or
arising out of any breach of any such covenant, representation or warranty.

G.
Communication. Any notice, demand, request or other communication which may be
required or contemplated herein (including delivery of this Subscription
Agreement by and between the parties hereto) shall be sufficiently given or
delivered if (i) given either by facsimile transmission (with confirmation of
receipt), by reputable overnight delivery service, postage prepaid, or by
registered or certified mail, postage prepaid and return receipt requested, to
the address indicated herein or to such other address as any party hereto may
specify as provided herein, or (ii) delivered personally at such address.

--------------------------------------------------------------------------------



H.
Applicable Law. This Subscription Agreement and all legal relations, claims or
obligations arising out of this transaction shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
conflicts of law provisions.

I.
Confirmation of Representations: Additional Information. Upon request of the
Company, the Subscriber shall confirm the accuracy of the representations in
this Subscription Agreement to the Company as of the Closing Date and will use
reasonable efforts to notify the Company and to do so promptly if the Subscriber
becomes aware that such representations are, at any time, inaccurate in any
respect. In addition, the Subscriber hereby agrees to respond reasonably to
requests to supply any additional written information concerning the
representations in this Subscription Agreement that the Company may reasonably
request.

J.
Indemnification. The Subscriber shall indemnify and hold harmless the Company
and its agents and affiliates (collectively, the " Indemnified Persons ") from
and against any losses, claims, damages, liabilities, costs or expenses to which
any of them may become subject arising out of or based upon any false
representation or warranty, or any breach of or failure to comply with any
covenant or agreement, made by the Subscriber in this Subscription Agreement or
in any other document furnished to the Company in connection with the
Subscriber's investment in the Company. The Subscriber will reimburse each
Indemnified Person for his, her or its reasonable legal and other expenses
(including the cost of any investigation and preparation) as they are incurred
in connection with any action, proceeding or investigation arising out of or
based upon the foregoing. The indemnity and reimbursement obligations of the
Subscriber under this Part J shall be in addition to any liability which the
Subscriber may otherwise have.

K.
General. This Subscription Agreement may be executed in counterparts with the
same effect as if the parties executing the counterparts had all executed one
counterpart. This Subscription Agreement and the documents specifically referred
to herein constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection therewith. Neither
this Subscription Agreement nor any provision hereof may be waived, modified,
discharged or terminated except by an instrument in writing signed by the party
against whom such waiver, modification, discharge or termination is sought to be
enforced. Each provision of this Subscription Agreement shall be considered
separable and if for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Subscription Agreement which are valid.

[signatures arc on the following pages]

--------------------------------------------------------------------------------

[image00008.jpg]
 

--------------------------------------------------------------------------------





SUBSCRIBER INFORMATION
(The information below should be consistent with the form of ownership selected
below)
 
Name (please print):
Rising Tide Holdings, LLC
                       If entity named above

[image00007.jpg]
Social Sequrity\or Taxpayer I.D. Number:
46-4682201
Address (including zip code)
3524 Silverside Road, Suite 35B
Wilmington, Delaware 19810
USA
Phone
(941)          914-3118
Purchaser's Prior Business Experience
(a) The Purchaser's educational background is as follows:
Purchaser's educational background includes high school diploma in 1982,3.5
years of college study and various professional designations including past
licensing in the securities field
(b) The Purchaser's prior business investment experience can be described as
follows:
Purchaser's prior business investment experience encompasses the genesis,
development, build out and sale of several companies across a variety of
industries including both private and public entities

--------------------------------------------------------------------------------





Type of Ownership (select one)
PLEASE INDICATE BY CHECKING THE APPROPRIATE BOX BELOW THE FORM IN WHICH YOU WILL
HOLD TITLE TO YOUR INTEREST. SUBSCRIBERS SHOULD SEEK THE ADVICE OF THEIR
ATTORNEYS TN DECIDING IN WHICH OF THE FORMS THEY SHOULD TAKE OWNERSHIP OF THE
SHARES BECAUSE DIFFERENT FORMS OF OWNERSHIP CAN HAVE VARYING GIFT TAX, ESTATE
TAX, INCOME TAX, AND OTHER CONSEQUENCES, DEPENDING ON THE STATE OF THE
INVESTOR'S DOMICILE AND HIS OR HER PARTICULAR PERSONAL CIRCUMSTANCES. FOR
EXAMPLE, IN COMMUNITY PROPERTY STATES, IF COMMUNITY PROPERTY ASSETS ARE USED TO
PURCHASE SHARES HELD AS SEPARATE PROPERTY, ADVERSE GIFT TAX CONSEQUENCES MAY
RESULT.
INDIVIDUAL OWNERSHIP (one signature required)
_ JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON (both or
all parties must sign)
COMMUNITY PROPERTY (one signature required if interest held in one name, i.e.,
managing spouse; two signatures required if interest held in both names)
 TENANTS IN COMMON (both or all parties must sign)
 GENERAL PARTNERSHIP (fill out all documents in the name of the General
Partnership, by a
PARTNER authorized to sign, and include a copy of the Partnership Agreement)
LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign, and include a copy of the
Limited Partnership Agreement and any other document showing that the investment
is authorized)
X CORPORATION or limited liability company ("LLC") (fill out all documents in
the name of the CORPORATION or the LLC, by the President, Manager or other
person authorized to sign, and include a copy of the certified Corporate
Resolution authorizing the signature or similar LLC resolution)
TRUST (fill out all documents in the name of the TRUST, by the trustee, and
include a copy of die instrument creating the trust and any other documents
necessary to show that the investment by the trustee is authorized. The date of
the trust must appear on the Notarial where indicated)